DISMISS; and Opinion Filed December 29, 2016.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-01309-CR

                                SHANIQIA LEWIS, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-75073-V

                              MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Myers
                                 Opinion by Justice Lang-Miers
       Shaniqia Lewis appeals her conviction for aggravated robbery. After appellant pleaded

guilty pursuant to a plea bargain with the State, the trial court found her guilty and, following the

terms of the plea bargain agreement, assessed punishment at five years in prison. The trial court

also found appellant used and exhibited a deadly weapon during commission of the offense.

       Jurisdiction concerns the court’s power to hear and determine a case. Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be legally

invoked; if it is not, “the power of the court to act is as absent as if it did not exist.” See id. at

523. Whether an appellate court has jurisdiction to hear and determine a case “is not whether the

appeal is precluded by law, but whether the appeal is authorized by law.” Blanton v. State, 369
S.W.3d 894, 902 (Tex. Crim. App. 2012). The right to appeal in a criminal case is statutorily

created. See McKinney v. State, 207 S.W.3d 366, 374 (Tex. Crim. App. 2006); Griffin v. State,
145 S.W.3d 645, 646 (Tex. Crim. App. 2004); see also TEX. CODE CRIM. PROC. ANN. art. 44.02

(West 2006) (providing right of appeal for defendant); TEX. R. APP. P. 25.2(a)(2) (rules for

appeal by defendant). Appellate courts may consider appeals by criminal defendants only after

conviction or the entry of an appealable order and a timely filed notice of appeal. See Wright v.

State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.); TEX. R. APP. P. 26.2.

       The judgment was signed September 16, 2016. Absent a timely motion for new trial,

appellant’s notice of appeal was due thirty days later, or October 17, 2016. See TEX. R. APP. P.

4.1(a), 26.2(a)(1). Her notice of appeal was filed October 21, 2016; the envelope in which it was

mailed was postmarked October 18, 2016. Because appellant’s notice of appeal was late and no

motion to extend time was filed in this Court, we conclude we lack jurisdiction over this appeal.

See TEX. R. APP. P. 26.3.

       Furthermore, we note appellant pleaded guilty pursuant to a plea bargain agreement with

the State in which she waived her right to appeal. The trial court followed the plea agreement

when assessing punishment and certified that appellant had no right to appeal. See Dears v.

State, 154 S.W.3d 610, 614–15 (Tex. Crim. App. 2005). Thus, even if appellant’s notice of

appeal had been timely, she waived her right to appeal.

       We dismiss this appeal for want of jurisdiction.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
Do Not Publish                                      JUSTICE
TEX. R. APP. P. 47

161309F.U05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SHANIQIA LEWIS, Appellant                           On Appeal from the 292nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-16-01309-CR         V.                       Trial Court Cause No. F16-75073-V.
                                                    Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                        Chief Justice Wright and Justice Myers
                                                    participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 29th day of December, 2016.




                                             –3–